         Case 1:18-cv-01500-VEC Document 15 Filed 10/18/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     October 18, 2019
Via ECF
The Honorable Valerie E. Caproni
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

   Re:     United States of America and New York State ex rel. TZAC, Inc. v. Oxfam,
           18 Civ. 1500 (VEC)

Dear Judge Caproni:

         This Office represents the United States of America (the “United States” or
“Government”) in the above-referenced qui tam action brought by the relator TZAC, Inc.
pursuant to the False Claims Act, as amended, 31 U.S.C. § 3729 et seq. (the “FCA”). The
Government respectfully submits this letter to request that the Court adjourn, as set forth below,
the deadlines for the briefing schedule of the Government’s anticipated motion to dismiss. The
Government has conferred with the relator and the defendant, who both consent to this request
and the proposed adjusted briefing schedule. This is the Government’s first request for an
extension of this deadline; the reason for the request is that the Government requires additional
time to obtain full consultation and review of its anticipated motion within the Department of
Justice.

       Should the Court grant the request for an extension, the Government’s motion will be due
by November 18, 2019; the relator’s response, if any, would be due by December 18, 2019; and
the Government’s reply, if necessary and taking into account the holidays, would be due by
January 10, 2020.
            Case 1:18-cv-01500-VEC Document 15 Filed 10/18/19 Page 2 of 2
                                                                                          Page 2


       We thank the Court for its consideration of this request.


                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney for the
                                                       Southern District of New York

                                                 By:      /s/ Jessica Jean Hu
                                                       JESSICA JEAN HU
                                                       Assistant United States Attorney
                                                       86 Chambers Street, 3rd Floor
                                                       New York, NY 10007
                                                       Telephone: 212-637-2726
                                                       Facsimile: 212-637-2717
                                                       E-mail: jessica.hu@usdoj.gov


cc:

By e-mail

David Abrams, Esq.
Counsel for Relator

J. Emmett Murphy
Jeffrey S. Bucholtz
King & Spalding LLP
Counsel for Defendant
